Exhibit 10.1

 

LOGO [g908517weight.jpg]

Weight Watchers International

675 Avenue of the Americas

New York, NY 10010

March 3, 2014

Dear Michael:

I am delighted to confirm Weight Watchers International’s offer of employment to
you for the position of General Counsel and Secretary reporting to Jim Chambers,
President & Chief Executive Officer. We are extremely excited to have you on our
team and are looking forward to a fun and fruitful collaboration.

The details of your initial compensation and benefits package are set forth in
the attached Employment Offer Letter: Compensation & Benefits document. We have
included two copies. Please keep one copy for your records and sign and date the
other copy and forward to me at your earliest convenience.

You are joining the company at a very exciting stage of our transformation. We
anticipate that your unique capabilities and experience will play a critical
role in our efforts as we strive to achieve and exceed our growth goals going
forward. On behalf of the entire team at Weight Watchers International, welcome
aboard!

Kind regards,

/s/ Ann R. Hollins

Ann R. Hollins

Chief Human Resources Officer



--------------------------------------------------------------------------------

Michael F. Colosi – March 3, 2014 - Employment Offer Letter: Compensation &
Benefits

 

Hire Date May 19, 2014 Title General Counsel and Secretary Base Salary US
$425,000 gross, per annum, less lawful deductions. To be paid bi-weekly, every
other Thursday. As this is an exempt position, you are not eligible to receive
overtime pay.

Annual Performance

Bonus

You will be eligible to earn a bonus in accordance with the Weight Watchers
International (the “Corporation”) bonus plan. Under the current plan, the bonus
target for this position is 60% of your Base Salary (25% based on individual
performance and 75% based on the Corporation’s overall performance), which can
be over or underachieved depending on performance. Your 2014 fiscal year
performance bonus will be prorated based upon your start date. In order to be
eligible to earn any bonus, you must be employed by October 1st of the bonus
year and be an active employee on the date of payment. Incentive Equity Award

You will receive an award under the Corporation’s stock incentive plan with an
aggregate grant amount value of US$531,250, allocated 75% to stock options and
25% to restricted stock units. The grant amount value will be awarded in two
equal installments with the first installment to be granted upon your date of
hire and the second installment to be granted as of November 15, 2014. The
installments shall fully vest on the third anniversary of the date of each
grant.

 

The exercise price of the stock options will be determined by taking the average
closing price of Weight Watchers stock on the applicable grant date and the four
(4) trading days that immediately precede that date. The stock options will
expire ten (10) years after the applicable grant date. The number of option
shares granted will be determined based on the Black-Scholes value of an option
with respect to Weight Watchers common stock one week before the applicable
grant date. The number of restricted stock units granted will be determined
based on the closing price of Weight Watchers common stock one week before the
applicable grant date. Your awards are subject to your continued employment and
shall be governed by the Weight Watchers International, Inc.’s stock-based
incentive compensation plan documents and relevant agreements.

 

In addition, you will be eligible to participate in the Corporation’s



--------------------------------------------------------------------------------

annual stock-based incentive award program beginning in 2015. You shall also be
eligible to participate in any other performance-based equity incentive
programs, if any, as may be established from time to time by the Corporation for
executives of the Corporation. Terms and timing to be determined pursuant to a
separate Compensation Committee resolution with respect to such awards.
Severance Subject to the terms and conditions set forth below, in the event of
termination of your employment by the Corporation for reasons other than for
Cause (as such term is defined in those certain Terms and Conditions for
Employee Stock Awards to be executed in connection with the New Hire Equity
Award described above), and provided you execute a general release of all
potential claims in a form acceptable to the Corporation, the Corporation shall
(a): pay you twelve (12) months of your Base Salary in one lump sum within
thirty (30) days of your termination (“Severance Pay”) and (b): pay for your
continued health coverage under the Corporation-sponsored health plans pursuant
to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for twelve (12)
months following your termination (or such shorter period of time if you obtain
alternative health coverage from another employer) (“Cobra Coverage”), provided
you elect to receive such coverage and comply with all of your obligations in
connection with same; it being understood, however, that you shall not receive
the Severance Pay nor the Cobra coverage in the event your termination results
from a change in control of the Corporation and benefits or other consideration
in connection therewith is payable to you pursuant to a continuity or other
agreement with the Corporation. Car Allowance You shall receive a car allowance
of US $1,100 gross, per month, less lawful deductions. Paid Time Off Policy You
will be entitled to a total of 24 days of Paid Time Off per calendar year (on a
pro-rated basis for the remainder of 2014), and company holidays (subject to
local practices).

Health Care, Dental and

Vision Plan

Coverage is available under the Corporation’s current plan, in accordance with
the terms of the official plan documents. Coverage is effective from your date
of hire.

Weight Watchers

Savings Plan (WWSP)

You will be eligible to participate in the Weight Watchers 401k plan in
accordance with the terms of the official plan documents. Weight Watchers
Executive Profit Sharing Plan (WWEPSP) You will be eligible to participate in
the Non-Qualified Defined Contribution plan, per company policy, in accordance
with the terms of the official plan documents.



--------------------------------------------------------------------------------

Life Insurance You will be eligible for life insurance, in accordance with the
Corporation’s policies and the official plan document. Currently you would be
eligible for life insurance at two times your annual salary plus optional
coverage available at the employee’s expense. Wellness Allowance You will be
reimbursed for up to US$1,000 gross towards approved wellness or fitness
expenses. You will be eligible for this allowance three months after date of
hire, and on an annual basis thereafter. Continuity Agreement Upon commencement
of employment, you will be eligible to enter into a continuity agreement with
the Corporation.



--------------------------------------------------------------------------------

LOGO [g908517weight.jpg]

Weight Watchers International

675 Avenue of the Americas

New York, NY 10010

Ann R. Hollins

Chief Human Resources Officer

Weight Watchers International. Inc.

675 Avenue of Americas, 6th Floor

New York, NY 10010

This is to confirm my acceptance of the offer of conditional employment
presented to me by Weight Watchers International for the position of General
Counsel and Secretary (per the offer letter attached dated March 3, 2014).

I understand that my employment with Weight Watchers International shall be at
will and that Weight Watchers International may terminate my employment at any
time, for any reason, with or without notice. I understand that I am also free
to terminate my employment at any time, for any reason, with or without notice.

My signature below confirms that I understand and accept employment on the terms
and conditions set forth in the Employment Offer Letter: Compensation & Benefits
document I received.

I am pleased to accept Weight Watchers International’s offer, and I look forward
to working with you.

 

  /s/ Michael F. Colosi

March 7, 2014

Michael F. Colosi Date